FILED
                            NOT FOR PUBLICATION                             APR 16 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RICHARD MANUEL BURGOS,                           No. 14-15279

               Plaintiff - Appellant,            D.C. No. 2:11-cv-01906-JAM-AC

  v.
                                                 MEMORANDUM*
ROBERT LONG; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                              Submitted April 7, 2015**

Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.

       Former California state prisoner Richard Manuel Burgos appeals pro se from

the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Lemire v. Cal. Dep’t of Corr. & Rehab., 726

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1062, 1074 (9th Cir. 2013), and we affirm.

      The district court properly granted summary judgment because Burgos failed

to show a genuine dispute of material fact as to whether prison staff were

deliberately indifferent to his serious medical needs with regard to his cell

assignment. See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (“[A] prison

official cannot be found liable under the Eighth Amendment . . . unless the official

knows of and disregards an excessive risk to inmate health[.]”).

      The district court acted within its discretion in denying Burgos’s motion to

compel defendants to respond to his late discovery requests and in denying his

motion to supplement his opposition to summary judgment with a declaration from

another inmate. See Kulas v. Flores, 255 F.3d 780, 783 (9th Cir. 2001) (setting

forth standard of review for a district court’s rulings concerning discovery and

evidentiary issues).

      The district court did not abuse its discretion in denying Burgos’s motions to

appoint counsel because Burgos did not demonstrate exceptional circumstances.

See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting forth standard of

review and requirements for appointment of counsel).

      Burgos’s challenge to the denial of his motions for temporary restraining

order and preliminary injunction is moot. See Mt. Graham Red Squirrel v.


                                           2                                    14-15279
Madigan, 954 F.2d 1441, 1450 (9th Cir. 1992) (when underlying claims have been

decided, the reversal of a denial of preliminary relief would have no practical

consequences, and the issue is therefore moot).

      AFFIRMED.




                                          3                                       14-15279